Title: To George Washington from Louis-Philippe de Rigaud, marquis de Vaudreuil, 10 October 1782
From: Vaudreuil, Louis-Philippe de Rigaud, marquis de
To: Washington, George


                  
                     
                        Monsieur
                        Boston le 10 8bre 1782
                     
                     Je prends la liberté d’adresser a Votre Excellence les lettres ci jointes pour M. le Cte de Rochambeau et M. le Chev. de la Luzerne que je vous prie de vouloir bien leur faire parvenir.
                     Il paroit que les dispositions des Anglois ne regardent point cette partie, cepandant j’ai fait passer à Portsmouth 600 hommes de troupes sous le commandement de M. le Major de Fleury pour y construire des redoutes et des Batteries qui protégeront les Vaisseaux en cas d’attaque quoique je présume qu’elle n’aura pas lieu Je suis avec beaucoup de respect de Votre excellence Le trés humble et trés obeissant serviteur
                     
                        Le Mis de Vaudreuil
                     
                  
                  Translation
                     Sir,Boston 10 Octr 1782I take the liberty of requesting your Excellency to transmit the inclosed Letters to Count Rochambeau the Cte de la luzerne.
                     It would seem that the English have no intention against us this way—I have however sent Maj. Fleury with 600 Troops to Portsmouth to construct some works in case of an attack there should take place which I do not think will be the case—I am with much respect &c.
                     
                  
               